KNIGHT, District Judge,
Orders were heretofore granted restraining two creditors, the Buffalo City Court marshals and the sheriff of Erie county, from proceeding' to enforce the collection of two judgments under garnishee’executions. Ap*527plication, is now made for an order restraining the bankrupt’s employer from retaining 101 per cent, of the bankrupt’s wages pursuant to such garnishee executions.
The judgments remain a liability until bankrupt is granted his discharge. If a- discharge is not granted, wages earned subsequent to the adjudication are subject to the payment of such judgments by reason of the continuing levy against them. Therefore retention of 10 per cent, of the bankrupt’s wages must continue, to the extent of these executions, until such time as bankrupt obtains a discharge. In re Smith, 8 F. Supp. 40, decided by this court, April 4, 1934; In re Beck (D. C.) 238 F. 653; and In re Van Buren (D. C.) 164 F. 883.
Motion denied.